Title: To Thomas Jefferson from Benjamin W. Stuart, 22 December 1808
From: Stuart, Benjamin W.
To: Jefferson, Thomas


                  
                     Mr. Jefferson
                     
                     
                        22 Dec 1808
                     
                  
                  Having dedicated a portion of my life, to an attainment and advancement of Science and Art, both Phylosophical and Machanical; under the lamentable inconveniencies of darkness, most profound; and Ulcerated eye balls, that have for five or six years roll’d for a ray of light, but roll in vain. insurmountable as this deplorable state, at an early period of life may seem to be; produced by supervening accidents, incident to the uncertainties of our present life. without magnifying any merits I may possess, or abandoning that part of Modesty, which will suggest my demerits far exceed any claim I can have on the patronage of Wealth or power. Yet Sir, I presume on the score of benevolence (without any infringement upon your goodness or liberality, and sitting aside any consideration of those exertions I may have used in different parts of the United States encompass’d by incalculable difficulties for the delivery of my Orations, Political, Phylosophical, and Physical, intended for public benefit as well as my own good) I may supplicate your bounty for an eliviation of my destitute distress’d situation, and however sparing your assistance may be dealt to me, it will certainly much better second my endeavours than any naked struggles I can possibly make from genious, learning, or humanity. studiously Sir, avoiding the slightest trespass on your time or patience, by prolixity or a tedious recital of events and accidents. I briefly refer the consideration of my sircumstances, (as one of the most unfortunate Natives of this our common Country) to your religious commiseration from the few preceeding remarks I have adduced. permit me then Sir to subscribe myself with the first affection and respect your and the publick’s very Obt. Huml. Servt.
                  
                     Benjn Stuart
                     
                  
               